Title: From George Washington to Carter Burwell, 20 April 1755
From: Washington, George
To: Burwell, Carter

 

[Mount Vernon, 20 April 1755]
To Carter Burwell Esqr.—Chairman of the Military Commee WilliamsburghSir

From the goodness kindness of your offer last Assembly, I flatter myself you will be kind enough so obliging as to acquaint the Gentlemen of the Committee (at this eir next meeting) with the loss I sustaind during my Appointment as Paymaster to the Virginia Forces (either by Robery, or neglect of charging) and so far favour my Pretensions as to sollicit them in my behalf, which I am convinced will propose the reimbursement of it—Your interest in this matter will I am persd be a the means of their refunding me the money I lost to the amount of of my obtaining 50 odd pounds which I have lost—I shoud not have presum’d to ask this favr, (nor shall I in any shape urge press it) as the Gentlemen were so kind good as to grant make me an allowance for my trouble in paying out the money if I had not, in other respects, sufferd considerably in the Service; for besides the loss of many valuable Paper’s, a valuable Servant (who died a few days after of his Wounds) my Stores wearing Apparel, Books, & Horses, &ca which amounted to no trifling Sum in the whole, and in which I alone sufferd was in a manner singular by being the only person who got out their things but a few days their baggage up before the Engagement I say not to mention happened—Besides the above things, I lost at the same time a very valuable, and uncommon Circumferentor Theodilate calculated

not only for Superficial Measure, but for taking of Altitudes, and other useful purposes which I carried out solely for the Publick use Service imagining it might be necessary for laying of out Grounds for Fortins &ca; I also lost many other things wch I sd have receivd, and shd have mention’d in a Publick way These things I should have mentioned upon my first comg in had I not been Sensible that the Gentn were pretty much pester’d but I found the Committee were surrounded with complaints of this sort from several a similar nature from most of the Officers, whose losses, tho’ I knew them to be were greatly inferiour to mine, yet I also knew they were less able to bear them, & this motive alone prevented me from mentg any thing relating to myself on this hd till now, when before I hope you will be kind enough to serve me. now.
I am just ready to embark a 2d time in the Service of my Country; to merit whose regard approbation & esteem, is the sole motive that enduces me to make this Campaigne; for I can very truely say I have no views, either of profitting by it or rising in the Service as I go a Volunteer witht ⟨illegible⟩ of Pay, & am certain it is not in Genl Braddocks power to give a Comn that I wd accept; nay I might further add—that so far from being serviceable, I am thoroughly convinced it will prove very detrimental to my private Affairs, as I shall leave a Family scarcely Settled, & in gt disorder; but however prejudicial this may be, it shall not stop me from going—A happy Issue to all your resolves is most sincerely wishd by Sir Yr most Obt Servt

Go: Washington
Mount Vernon 20th Apl 1755

